Citation Nr: 1233654	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-46 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased initial disability rating for post traumatic stress disorder (PTSD), currently rated as 50 percent disabling. 

2.  Entitlement to an effective date earlier than October 15, 2010, for a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1972. 

This appeal arises from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that granted service connection for PTSD and assigned a 50 percent disability rating, effective August 5, 2009.  Also, a January 2012 rating decision granted entitlement to a TDIU, effective October 15, 2010.  The Veteran seeks a higher initial rating for PTSD and an earlier effective date for TDIU.

The Board notes that in the March 2010 rating decision, the RO also denied service connection for erectile dysfunction to include as secondary to PTSD.  The Veteran perfected his appeal in regards to this matter.  However, a March 2012 rating decision granted service connection for erectile dysfunction as secondary to service-connected PTSD and assigned a noncompensable rating effective August 9, 2010.  This decision represents a full grant of the benefit sought and this matter is currently not on appeal.  

The Veteran provided testimony before a Decision Review Officer (DRO) in February 2011.  A transcript is of record. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

On his October 2010 Form 9, the Veteran requested a Board hearing at the RO (Travel Board).  In March 2012 correspondence, the Veteran indicated that he no longer wished to have a hearing.  However, in July 2012 correspondence, the Veteran's representative requested either a Travel Board hearing or a hearing by video conference at the local RO based on whichever could occur first.  The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700(a), (e) (2011).  There is no evidence in the record available to the Board that the July 2012 hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) or by video conference, whichever could occur first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

